116 F.3d 484
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Nan Q. LIU, Plaintiff-Appellant,v.METLIFE, Defendant-Appellee.
No. 95-36204.
United States Court of Appeals, Ninth Circuit.
Submitted June 5, 1997.**Decided June 13, 1997.

Appeal from the United States District Court for the Western District of Washington John C. Coughenour, District Judge, Presiding.
ORDER*
Before:  WRIGHT, PREGERSON, and THOMPSON, Circuit Judges.


1
We affirm for the reasons set forth in the district court's order filed on October 23, 1995.



**
 The court found this case suitable for decision without oral argument.  Fed. R.App. P. 34(a) and Ninth Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3